    Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 1 of 21 PageID #: 805




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

RONALD RUBLE.,                                        )
                                                      )
                Plaintiff,                            )
                                                      )
         vs.                                          )            Case No. 1:19 CV 122 JMB
                                                      )
ANDREW M. SAUL,                                       )
Commissioner of the Social                            )
Security Administration,                              )
                                                      )
                Defendant.                            )

                                  MEMORANDUM AND ORDER

         This matter is before the Court for review of an adverse ruling by the Social Security

Administration. The parties have consented to the jurisdiction of the undersigned United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c).

                                         I. Procedural History

         On July 28, 2015, plaintiff Ronald R. protectively filed an application for a period of

disability and disability insurance benefits, Title II, 42 U.S.C. §§ 401 et seq., with an alleged onset

date of July 17, 2001.1 (Tr. 13, 251-52, 150). After plaintiff’s application was denied on initial

consideration (Tr. 162-65), he requested a hearing from an Administrative Law Judge (ALJ). (Tr.

169-71).




1
  This is plaintiff’s third application for disability benefits. In October 2002, an ALJ approved plaintiff’s
first application and found that plaintiff was disabled as of July 13, 2001. (Tr. 126). The Social Security
Administration later determined that plaintiff’s disability ceased on August 1, 2010. Id. Plaintiff filed for
benefits again on August 7, 2012. Id. After hearing testimony from plaintiff, his community case worker,
two medical experts, and a vocational expert, the ALJ issued an unfavorable decision. (Tr. 123-39). This
Court affirmed the ALJ’s decision on September 22, 2016. See Ronald R. v. Social Security
Administration, 1:15 CV 141 (JMB) [Doc. # 18].
 Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 2 of 21 PageID #: 806




       Plaintiff and counsel appeared for a hearing on December 11, 2017. (Tr. 62-122). Plaintiff

testified concerning his disability, daily activities, functional limitations, and past work. The ALJ

also received testimony from vocational expert Susan Shea, M.A. The ALJ issued a decision

denying plaintiff’s applications on March 9, 2018. (Tr. 10-26). The Appeals Council denied

plaintiff’s request for review on May 31, 2019. (Tr. 6-9). Accordingly, the ALJ’s decision stands

as the Commissioner’s final decision.

                                  II. Evidence Before the ALJ

       A. Prior ALJ Decision

       The record before the Court includes the unfavorable decision on plaintiff’s second

application for benefits. In that May 2014 decision, the ALJ found that plaintiff met the insured

status requirements of the Social Security Act through December 31, 2015, and had not engaged

in substantial gainful activity since February 25, 2012. Plaintiff had severe impairments of

degenerative joint disease of the lumbar spine and knees, chronic obstructive pulmonary disease

(COPD), obstructive sleep apnea, recurrent foot calluses, residuals of status-post left carpal tunnel

syndrome with surgical release, hypertension, ulcer, gastritis, obesity, mood disorder, post-

traumatic stress disorder (PTSD), and learning disorder. (Tr. 129). He did not have an impairment

or combination of impairments that met or medically equaled a listed impairment. (Tr. 133). The

ALJ determined that plaintiff had the residual functional capacity (RFC) to perform light work,

with exclusions on lifting or carrying more than 20 pounds occasionally and 10 pounds frequently;

standing or walking more than 2 hours in an 8-hour workday; sitting more than 6 hours in an 8-

hour workday; standing or sitting continuously without alternating position occasionally to stretch

while remaining at the work station; ambulating over unimproved terrain; operating foot controls

more than occasionally; climbing ladders, ropes, or scaffolds, kneeling, or crawling; stooping or



                                                 2
 Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 3 of 21 PageID #: 807




crouching more than occasionally; exposure to pulmonary irritants, extreme heat, cold, humidity,

or whole body vibration; and performing more than simple, repetitive tasks with no close

interaction with the general public or reading and writing. (Tr. 134-37). Plaintiff had no past

relevant work, was a younger individual, had at least a high school education, and could

communicate in English. Considering plaintiff’s age, education, work experience, and RFC, there

were jobs in the national economy that he could perform, including collator operator and small

parts assembler. (Tr. 138). Accordingly, the ALJ determined that plaintiff had not been under a

disability from July 13, 2001 through May 29, 2014, the date of the decision. (Tr. 138-39).

       The ALJ here declined to reopen the May 2014 decision. Thus, plaintiff was required to

establish that he became disabled at any time after May 29, 2014, and before December 31, 2015,

the date last insured. (Tr. 13). Plaintiff does not challenge the ALJ’s decision not to reopen the

prior decision.

       B. Disability and Function Reports and Hearing Testimony

       Plaintiff, who was born in December 1964, was 36 years old on his alleged onset date and

52 years old at the time of his hearing. (Tr. 150, 38). He graduated from high school and lived

alone in a trailer. (Tr. 57, 281). He had been married and divorced twice. (Tr. 342). He worked

as a laborer at a tarp factory from 1984 to 2000 and briefly as a maintenance supervisor at a prison

in early 2001. (Tr. 260).

       Plaintiff claimed he was disabled due to pain caused by low back issues, shortness of

breath, compound leg fracture in one leg and steel plate in the other, major depressive disorder,

learning disability in reading comprehension, scorched lungs and burns sustained in a propane

explosion, excessive sweating, memory issues, difficulty staying focused, and bleeding ulcer. (Tr.

269). In July 2015, he was prescribed the antidepressant Cymbalta, hydrocodone and lidocaine



                                                 3
 Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 4 of 21 PageID #: 808




patches for pain, an inhaler, the diuretic Lasix, and the blood pressure medication lisinopril. (Tr.

272).    In November 2017, his medications included hydrochlorothiazide, lisinopril, the

antidepressant Pristiq, lidocaine ointment, Prilosec for GERD, a nonsteroidal anti-inflammatory,

and an inhaler. (Tr. 304). Some of his medications caused excessive sweating and tiredness. (Tr.

287).

        Plaintiff’s August 2015 Function Report was completed with the assistance of community

case manager Braden Bremmon. (Tr. 281-91). Plaintiff stated that he was unable to work because

he could not sit or stand for any period of time, could not comprehend what he read, had memory

issues, and experienced constant pain and breathing difficulty. His sleep was interrupted by pain.

When asked to describe his daily activities, he stated that some days he stayed in bed. He also

stated that, even on days when he got up, he did not do anything, although he acknowledged that

he took care of his three dogs. He was able to attend to his self-care and hygiene, but it took him

longer than it used to. He prepared simple meals such as sandwiches and pizza, did laundry,

washed dishes, cleaned, and used a riding mower to mow the lawn. Unless he was depressed or

in too much pain, he generally went outside every day. He drove a car and went grocery shopping

once a week. He was able to pay bills, count change, and manage financial accounts. His hobbies

included listening to music and watching television. Once a month, he went to the river to fish.

He used to hunt, but now it was too painful. He visited with friends twice a week to talk about the

weather and politics. He routinely went to medical appointments, the grocery store, and a friend’s

house. Plaintiff had difficulties with lifting, squatting, bending, standing, reaching, walking,

sitting, kneeling, climbing stairs, memory, completing tasks, concentrating, understanding, and

following instructions. He could walk 200 feet before needing to rest for 10 minutes. He

occasionally used a walking stick.       He followed spoken instructions better than written



                                                 4
 Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 5 of 21 PageID #: 809




instructions. He had no difficulty getting along with others, including authority figures. His ability

to handle change and stress depended on the specific situation.

       At his December 2017 hearing, plaintiff testified that he had an uneven gait because his

left leg was shorter than his right as a result of an accident in which both legs were broken, and he

had calluses on the bottoms of his feet. When walking, especially on uneven ground, he felt as

though his leg would hyperextend or “break backwards.” He also had pain in his low back and

knees and his legs buckled if he stood too long and felt numb if he sat too long. His activity level

was affected by his pain and shortness of breath, so he did as many tasks as he could in short

increments. He washed one dish at a time, cleaned one room at a time, and climbed steps one at a

time. He used a grab bar to get in and out of the shower. After his shower, he sat down to dress

to the extent possible before standing to pull everything into place. When grocery shopping, he

leaned on the cart and completed his shopping as quickly as possible. He had enough strength to

change the sheets on his king-sized bed and lift 50-pound bags of dog food. After any particular

task he had to elevate his legs. He also used a lidocaine ointment on his legs and low back, which

gave him some relief.    (Tr. 40-44, 48).

       Plaintiff drove himself to his medical appointments, including to see his primary care

provider who was 35 to 40 miles away. (Tr. 49). He saw a psychiatrist at the Family Counseling

Center to deal with post-traumatic stress disorder. He testified that he had “one tragedy after

another,” including a house fire which caused him severe injury and killed his girlfriend and a

motor vehicle accident in which a child riding a four-wheeler died after running into the front of

plaintiff’s truck. He suffered bad dreams, depression, and anxiety as the result of these traumas.

(Tr. 51). Plaintiff testified that there had been a period of time when he was so depressed and

“tired of doing without” that he wanted “to go hurt other people.” (Tr. 53). He started to go to



                                                  5
 Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 6 of 21 PageID #: 810




church on Sundays, and this helped stabilize his thinking. Plaintiff also saw a community support

worker who talked with him about his depression and helped him read his mail.

       Vocational expert Susan Shea testified that plaintiff’s six-month employment in 2001 as a

maintenance supervisor was too short to be considered as past relevant work. (Tr. 55). The ALJ

asked Ms. Shea about the employment opportunities for a hypothetical person of plaintiff’s age

and education, with no work experience, who was able to perform work at the light exertional

level; who could occasionally climb ramps and stairs but never scaffolds, ladders, or ropes; and

who could occasionally balance, stoop, kneel, crouch, and crawl. The individual should avoid

workplace hazards and concentrated exposure to environmental hazards.              In addition, the

individual was limited to simple routine tasks outside a fast-paced production or quota

environment such as an assembly line. Finally, the individual was limited to occasional interaction

with coworkers and the public and to work that required only occasional changes in the work

setting. Ms. Shea stated that such an individual could perform jobs available in the national

economy, including light cleaner or housekeeper, light laundry worker, and light machine tender.

(Tr. 58). These jobs could not be performed if the individual were instead able to perform only at

the sedentary level, but other jobs would be available, including sedentary table worker, sedentary

machine tender, and sedentary hand assembler. (Tr. 58-59). Being off-task more than 15 percent

of the workday or absent two or more days a month precluded employment. (Tr. 59). In response

to a question from plaintiff’s counsel, Ms. Shea testified that all work would be precluded for an

individual who had to shift from sitting to standing at unpredictable intervals, stand for two to ten

minutes, and perhaps walk or move around. (Tr. 60). Ms. Shea stated that her testimony was

consistent with the Dictionary of Occupational Titles (DOT), with the exception of information

regarding time off-task and absences, which the DOT did not address. Her testimony on these two



                                                 6
    Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 7 of 21 PageID #: 811




limitations was based on her “well over 25 years of doing job analyses and reviewing vocational

research.” (Tr. 59).

                C.     Medical and Opinion Evidence

         Plaintiff submits a statement of material facts in which he sets out the medical evidence

relevant to his claim. [Doc. # 19-1]. Defendant largely agrees with plaintiff’s summation of the

medical evidence, occasionally supplementing plaintiff’s statement with additional findings in the

particular medical record cited by plaintiff. [Doc. # 22-1]. The Court will adopt plaintiff’s

statement, as supplemented by defendant. By way of summary, the Court notes that the majority

of plaintiff’s treatment during the period under review was for the consequences of physical and

psychological traumas he sustained earlier in his adult life. In July 2001, he underwent surgical

open reduction and internal fixation of both lower legs following a motorcycle accident. (Tr. 129).

In March 2009, he was ejected from a house when a propane tank exploded. (Tr. 129, 493-94).

His girlfriend died in the ensuing fire. He sustained severe burns and lung damage and was in an

induced coma for 72 days. (Tr. 493-94, 341). Finally, as mentioned above, he was involved in a

motor vehicle accident in which a child died.

         The medical record contains monthly treatment notes from the Advanced Pain Center2

between May 2013 and February 2017. (Tr. 381-84, 385-88, 389-92, 393, 397-400, 401-04, 405-

08, 409-12, 413-16, 417-20, 421-24, 425-28, 429-32, 433-36, 437-40, 441-45, 446-49, 450-52,

453-56, 457-60, 461-64, 465-68, 469-72, 473, 474-77, 478, 479-82, 483, 484-87, 488-91, 610,

604-06, 600-03, 597-99, 596, 593-95, 590-92, 587-89, 584-86, 581-83, 577-80, 574-76, 571-73,

567-70, 607-11, 564-66, 561-63, 559-60, 554-57, 549-52, 548). During this same period, plaintiff

also had regular psychopharmacology reviews at the Family Counseling Center for treatment of


2
 Plaintiff’s treatment with the Advanced Pain Center began in May 2012 and with the Family Counseling
Center in January 2011. (Tr. 130-31).
                                                 7
 Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 8 of 21 PageID #: 812




his history of PTSD and depression. (Tr. 335-37, 338-40, 341-43, 344-46, 347-49, 350-52, 353-

55, 356-58, 359-61, 362-65, 366-68, 369-71, 372-75, 646-47, 648-51, 652-55, 656-57, 658-61,

662-63, 664-67, 668-69, 670-73, 674-77, 678-79, 680-83, 684-85, 687-90, 691-92, 693-94, 696-

99). Beginning in January 2015, he also had regular primary care appointments for treatment of

high blood pressure and COPD at the Family Care Clinic. (Tr. 314-26, 317-18, 319-20, 511-13,

514-17, 518-21, 522-25, 526-29, 530-33, 534-37, 627-30, 631-34, 635-38, 639-42). Specific

medical records will be discussed as necessary to address plaintiff’s claims.

       On October 27, 2015, State agency psychological consultant Scott Brandhorst, Psy.D.,

completed a Psychiatric Review Technique form based on a review of plaintiff’s medical record

through September 2015. (Tr. 153-55). Dr. Brandhorst concluded that plaintiff had medically

determinable impairments in the categories of 12.04 (affective disorders) and 12.06 (anxiety-

related disorders). Dr. Brandhorst opined that plaintiff had mild restrictions in the activities of

daily living, moderate difficulties in maintaining social functioning, and moderate difficulties in

maintaining concentration, persistence, or pace. He had no repeated episodes of decompensation.

Dr. Brandhorst noted that plaintiff had been in outpatient psychiatric treatment for several years

and received community support services. Examination notes routinely recorded that plaintiff was

doing well and had a good appetite and fair energy, with some nightmares and flashbacks. In

mental status examinations, he was routinely alert and oriented, with goal-directed thought

processes and fair insight and judgment. His mood was generally euthymic. He was assigned

Global Assessment of Functioning (GAF) scores between 58 and 65. After reviewing the medical

records and plaintiff’s daily activities, Dr. Brandhorst concluded that plaintiff’s claimed functional

limitations were not fully supported by the medical evidence and were only partially credible. In

particular, he did not appear to have any significant functional limitations arising from his learning



                                                  8
    Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 9 of 21 PageID #: 813




disability and comprehension and memory problems. Dr. Brandhorst concluded that plaintiff

retained the ability to do simple repetitive tasks in a work setting. (Tr. 154). The ALJ gave Dr.

Brandhorst’s opinion significant weight as “generally consistent with the totality of the evidence

of record.” (Tr. 23). The ALJ nonetheless found greater limitations were warranted in order to

afford plaintiff some benefit of the doubt and to account for the change in criteria for assessing

mental conditions that took effect on January 17, 2017.3 Id.

         Single Decision Maker Dawn Scherer completed a Physical Residual Functional Capacity

Assessment. (Tr. 155-58).        She determined that plaintiff could lift or carry up to 20 pounds

occasionally and 10 pounds frequently, stand and/or walk for 6 hours in an 8 hour day, and sit for

6 hours in an 8-hour day. He could occasionally climb ladders, ropes, scaffolds, ramps and stairs;

and occasionally balance, stoop, kneel, crouch, or crawl. He should avoid even moderate exposure

to fumes and hazards. The ALJ did not address Ms. Scherer’s assessment.4

                         III. Standard of Review and Legal Framework

         To be eligible for disability benefits, plaintiff must prove that he is disabled under the Act.

See Baker v. Sec’y of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992); Pearsall v.

Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). The Act defines a disability as the “inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c

(a)(3)(A). A claimant will be found to have a disability “only if his physical or mental impairment



3
 The ALJ additionally excluded plaintiff from working in fast-paced, production, or quota environments,
and limited him to work that would require only occasional changes in the work environment. (Tr. 18).
4
 The ALJ’s RFC determination excluded climbing ladders, ropes, and scaffolds but permitted less than
concentrated exposure to fumes and pulmonary irritants. (Tr. 18).
                                                   9
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 10 of 21 PageID #: 814




or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education and work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B). See

also Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

       The Social Security Administration has established a five-step process for determining

whether a person is disabled. See 20 C.F.R. § 404.1520; Moore v. Astrue, 572 F.3d 520, 523 (8th

Cir. 2009). Steps one through three require the claimant to prove (1) he is not currently engaged

in substantial gainful activity, (2) he suffers from a severe impairment, and (3) his disability meets

or equals a listed impairment. Pate-Fires v. Astrue, 564 F.3d 935, 942 (8th Cir. 2009); see also

Bowen, 482 U.S. at 140-42 (explaining the five-step process). If the claimant does not suffer from

a listed impairment or its equivalent, the analysis proceeds to steps four and five. Pate-Fires, 564

F.3d at 942. “Prior to step four, the ALJ must assess the claimant’s residual functional capacity

(RFC), which is the most a claimant can do despite [his] limitations.” Moore, 572 F.3d at 523

(citing 20 C.F.R. § 404.1545(a)(1)). At step four, the ALJ determines whether claimant can return

to his past relevant work, “review[ing] [the claimant’s] [RFC] and the physical and mental

demands of the work [claimant has] done in the past.” 20 C.F.R. § 404.1520(e). The burden at

step four remains with the claimant to prove his RFC and establish that he cannot return to his past

relevant work. Moore, 572 F.3d at 523; accord Dukes v. Barnhart, 436 F.3d 923, 928 (8th Cir.

2006); Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005). If the ALJ holds at step four

that a claimant cannot return to past relevant work, the burden shifts at step five to the

Administration to establish that the claimant maintains the RFC to perform a significant number

of jobs within the national economy. Banks v. Massanari, 258 F.3d 820, 824 (8th Cir. 2001); see

also 20 C.F.R. § 404.1520(f).



                                                 10
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 11 of 21 PageID #: 815




       The Court’s role on judicial review is to determine whether the ALJ’s finding are supported

by substantial evidence in the record as a whole. Pate-Fires, 564 F.3d at 942. Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “[T]he threshold for such evidentiary

sufficiency is not high.”     Id.    Stated another way, substantial evidence is “less than a

preponderance, but enough that a reasonable mind might accept it as adequate to support a

decision.” Juszczyk v. Astrue, 542 F.3d 626, 631 (8th Cir. 2008); see also Wildman v. Astrue,

964 F.3d 959, 965 (8th Cir. 2010) (same). In determining whether the evidence is substantial, the

Court considers evidence that both supports and detracts from the ALJ’s decision. Cox v. Astrue,

495 F.3d 614, 617 (8th Cir. 2007).

       The Eighth Circuit has repeatedly emphasized that a district court’s review of an ALJ’s

disability determination is intended to be narrow and that courts should “defer heavily to the

findings and conclusions of the Social Security Administration.” Hurd v. Astrue, 621 F.3d 734,

738 (8th Cir. 2010) (quoting Howard v. Massanari, 255 F.3d 577, 581 (8th Cir. 2001)). Despite

this deferential stance, a district court’s review must be “more than an examination of the record

for the existence of substantial evidence in support of the Commissioner’s decision.” Beckley v.

Apfel, 152 F.3d 1056, 1059 (8th Cir. 1998). The district court must “also take into account

whatever in the record fairly detracts from that decision.” Id.; see also Stewart v. Sec’y of Health

& Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (setting forth factors the court must

consider). Finally, a reviewing court should not disturb the ALJ’s decision unless it falls outside

the available “zone of choice” defined by the evidence of record. Buckner v. Astrue, 646 F.3d

549, 556 (8th Cir. 2011). A decision does not fall outside that zone simply because the reviewing

court might have reached a different conclusion had it been the finder of fact in the first instance.



                                                 11
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 12 of 21 PageID #: 816




Id.; see also McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir. 2010) (explaining that if substantial

evidence supports the Commissioner’s decision, the court “may not reverse, even if inconsistent

conclusions may be drawn from the evidence, and [the court] may have reached a different

outcome”).

                                      IV. The ALJ’s Decision

        The ALJ’s decision in this matter conforms to the five-step process outlined above.

(Tr. 13-26). The ALJ found that plaintiff met the insured status requirements through December

31, 2015, and had not engaged in substantial gainful activity between May 30, 2014,5 and the end

of 2015. (Tr. 16). At step two, the ALJ found that, through the date last insured, plaintiff had the

severe impairments of osteoarthritis and osteopenia of the right knee and left tibia, degenerative

disc disease of the lumbar spine, COPD, depression, anxiety, and history of PTSD. Id. The ALJ

concluded that plaintiff’s high blood pressure, GERD, and obesity were non-severe after finding

“no persuasive evidence” that the conditions failed to improve with treatment or persisted at a level

of severity for twelve continuous months. Nonetheless, the ALJ considered the effect of plaintiff’s

non-severe impairments on his ability to function. Id. The ALJ also concluded that plaintiff’s

alleged learning disability for reading comprehension was “not a medically determined impairment

on this record.” Id. The ALJ determined at step three that, through the date last insured, plaintiff

did not have an impairment or combination of impairments that met or medically equaled the

severity of a listed impairment, including listings 1.02 (major dysfunction of a joint); 1.04

(disorders of the spine); 1.06 (fracture of the femur, tibia, pelvis, or one or more of the tarsal

bones); or 3.02 (chronic respiratory disorders). (Tr. 17). In addition, the ALJ found, plaintiff’s

mental impairments did not meet or equal the criteria of listings 12.04 (depressive, bipolar and


5
 Plaintiff was previously determined not to be disabled for the period between July 17, 2001, and May 29,
2014. (Tr. 13).
                                                   12
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 13 of 21 PageID #: 817




related disorders); 12.06 (anxiety and obsessive-compulsive disorders); or 12.15 (trauma and

stressor-related disorders). The ALJ analyzed plaintiff’s mental impairments under the paragraph

B criteria (20 C.F.R., Part 404, Subpart P, Appx. 1) and determined that plaintiff had mild

limitations in the areas of understanding, remembering, or applying information. He had moderate

limitations in interacting with others; concentrating, persisting, or maintaining pace; and adapting

or managing oneself. (Tr. 17). Plaintiff did not meet the paragraph C criteria. Plaintiff does not

challenge the ALJ’s assessment of his severe impairments or the paragraphs B and C criteria.

       The ALJ next determined that plaintiff had the RFC to perform light work, except that he

could not climb ladders, ropes, or scaffolds. He could occasionally climb ramps and stairs, and

occasionally balance, stoop, kneel, crouch, and crawl. He could not work at unprotected heights,

around moving mechanical parts or other such hazards, and could not have concentrated exposure

to environmental hazards. He was limited to performing simple, routine tasks, but not in a fast-

paced, production or quota environment such as an assembly line. He could have occasional

interaction with coworkers and the public and was limited to work that would require only

occasional changes in the work setting. (Tr. 18). In assessing plaintiff’s RFC, the ALJ summarized

the medical record, as well as plaintiff’s written reports and testimony regarding his abilities,

conditions, and activities of daily living. (Tr. 18-24). While the ALJ found that plaintiff’s severe

impairments could reasonably be expected to produce some of the alleged symptoms, the ALJ also

determined that plaintiff’s statements regarding the intensity, persistence, and limiting effect of his

symptoms were “not entirely consistent with” the medical and other evidence. (Tr. 20). In

particular, the ALJ stated that “the totality of the objective medical evidence of record is minimal

at best,” noting that treatment during the relevant period was minimal and there was “scant

objective evidence and clinical signs” to support the alleged severity of plaintiff’s physical or



                                                  13
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 14 of 21 PageID #: 818




mental impairments. Id. The ALJ concluded that, to the extent that plaintiff’s daily activities were

restricted, “they are restricted by [plaintiff’s] choice and not by any apparent medical

proscription.” (Tr. 23). The ALJ also considered plaintiff’s work history, noting that there was

no evidence that he sought employment after August 1, 2010, when his disability benefits were

ceased for medical improvement, and concluded “that there may be other reasons than [his]

medical condition that factor into his employment situation.” Id. Plaintiff does not challenge this

assessment.

       At step four, the ALJ concluded that plaintiff had no past relevant work. (Tr. 24). His age

on his date last insured placed him in the “closely approaching advanced age” category. He had

at least a high school education and was able to communicate in English. Id. The transferability

of job skills was not an issue because plaintiff had no past relevant work. The ALJ found at step

five that someone with plaintiff’s age, education, work experience, and residual functional capacity

could perform other work that existed in substantial numbers in the national economy, including

cleaner/housekeeper, laundry worker, and machine tender. (Tr. 25). Thus, the ALJ found that

plaintiff was not disabled within the meaning of the Social Security Act from July 17, 2001, the

alleged onset date, through December 31, 2015, the date last insured. (Tr. 25).

                                          V. Discussion

       Plaintiff argues that the exertional portion of the ALJ’s RFC determination is not supported

by “some medical evidence” and that the mental portion is not supported by substantial evidence.

       A. The Exertional Portion of the RFC

       The ALJ determined that plaintiff had the RFC to perform light work with additional

postural and environmental limitations.




                                                14
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 15 of 21 PageID #: 819




       The “RFC is an administrative assessment of the extent to which an individual’s medically

determinable impairment(s), including any related symptoms, such as pain, may cause physical or

mental limitations or restrictions that may affect his or her capacity to do work-related physical

and mental activities.” SSR 96-8p, 1996 WL 374184 (July 2, 1996). “[A] claimant’s RFC [is]

based on all relevant evidence, including the medical records, observations by treating physicians

and others, and an individual’s own description of his limitations.” Moore v. Astrue, 572 F.3d

520, 523 (8th Cir. 2009) (quotation and citation omitted). “Because a claimant’s RFC is a medical

question, an ALJ’s assessment of it must be supported by some medical evidence of the claimant’s

ability to function in the workplace.” Cox v. Astrue, 495 F.3d 614, 619 (8th Cir. 2007).

Nonetheless, there is no requirement that an RFC finding be supported by a specific medical

opinion, Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016), or, indeed, any medical opinion at

all. See Stringer v. Berryhill, 700 F. App’x 566, 567 (8th Cir. 2017) (affirming ALJ’s RFC

determination even though there were no medical opinions). Furthermore, the ALJ is not limited

to considering only medical evidence in evaluating a claimant’s RFC. Cox, 495 F.3d at 619; see

also Dykes v. Apfel, 223 F.3d 865, 866 (8th Cir. 2000) (per curiam) (“To the extent [claimant] is

arguing that residual functional capacity may be proved only by medical evidence, we disagree.”)

(emphasis in original). The ALJ may also consider a claimant’s daily activities, subjective

allegations, and any other evidence of record when developing the RFC. Hartmann v. Berryhill,

No. 4:17-CV-002413-SPM, 2018 WL 4679737, at *6 (E.D. Mo. Sept. 28, 2018) (citing Cox, 495

F.3d at 619-20). And, even though the RFC assessment draws from medical sources for support,

it is ultimately an administrative determination reserved to the Commissioner. Cox, 495 F.3d at

620; 20 C.F.R. §§ 416.927(e)(2), 416.946 (2006). Plaintiff bears the burden of proving his RFC.

See Moore, 572 F.3d at 523. Ultimately, the claimant is responsible for providing evidence



                                               15
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 16 of 21 PageID #: 820




relating to his RFC and the Commissioner is responsible for developing the claimant’s “complete

medical history, including arranging for a consultative examination(s) if necessary, and making

every reasonable effort to help [the claimant] get medical reports from [the claimant’s] own

medical sources.” Turner v. Saul, No. 4:18 CV 1230 ACL, 2019 WL 4260323, at *8 (E.D. Mo.

Sept. 9, 2019) (quoting 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3)).

        In this case, the ALJ thoroughly reviewed the medical records and concluded that, between

May 30, 2014, and December 31, 2015, there was “scant objective evidence and clinical signs to

support the alleged severity” of plaintiff’s complaints. (Tr. 20). The ALJ noted that, in April

2014, plaintiff complained to his pain management specialist that his back and leg pain rated at

level 7 on a 10-point scale and was aggravated by all physical activity. (Tr. 429-32). An MRI of

his lumbar spine was described as showing “significant stenosis and some bulging discs,” although

elsewhere it was described as showing “no significant stenosis and some bulging discs.”6 (Tr. 432,

490). On examination, plaintiff’s cervical and thoracic spine showed normal ranges of motion,

muscle strength, reflexes, and sensation, with no pain on palpation. His lumbar spine showed

moderate tenderness in the center of the spine and around the facet joints, with radiation into both

hips, down to his ankles, with worse pain on his left side, and symptomatic range of motion.

Nonetheless, his muscle strength, reflexes, and sensation were normal. Plaintiff’s medications —

lidocaine patches, tramadol and hydrocodone-acetaminophen — made his pain tolerable and they

were continued without change.




6
 No date is provided for this MRI and the report itself does not appear in the record. An MRI in September
2016 showed mild to moderate stenosis in the lumbar spine, along with mild to moderate degenerative disc
disease. (Tr. 543). An MRI of the lumbar spine in July 2017 disclosed “no significant disc bulge or
herniation” and mild desiccation of disc spaces, mild diffuse degenerative facet disease, and no spinal canal
or neural foraminal stenosis. (Tr. 622). These later reports suggest that the MRI cited in April 2014 actually
found “no significant stenosis.”
                                                     16
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 17 of 21 PageID #: 821




       Plaintiff’s presentation was remarkably consistent across his monthly pain management

sessions. His pain level ranged between 6 and 8. (Tr. 433-36, 437-40, 441-45, 446-49, 450-52,

453-56, 457-60, 461-64, 465-68, 469-72, 473, 474-77, 478, 479-82, 483, 484-87, 488-91, 610,

604-06, 600-03). On occasion, he reported pain in his shoulder, ankles, or calf, but the findings of

his physical examinations remained generally unchanged. His medications also remained stable

and in August 2015, he reported that they controlled his pain. (Tr. 488-91). It was routinely noted

that he “adamantly” refused to consider injections and on one occasion that he rejected the offer

of nonsteroidal anti-inflammatories to supplement his pain medications. (Tr. 464). On several

occasions starting in August 2015, the examiner noted a disparity between plaintiff’s reported pain

level and his “affect, posture and activity.” (Tr. 488-91, 604-06, 600-03, 597-99, 607-11). As the

ALJ noted, the record contains no evidence of atrophy, persistent muscle spasm, neurological

defect, signs of nerve impingement, significantly abnormal imaging studies, positive straight-leg

raising, or inflammatory signs.      (Tr. 21).   The medical evidence supports the ALJ’s RFC

determination.

       Plaintiff argues that objective findings support his claims of disabling pain. [Doc. # 19 at

4]. In particular, he cites a January 2015 x-ray of his left tibia-fibula showing cortical irregularity,

diffuse bony demineralization, and possible incomplete bony bridging at the old fracture sight.

(Tr. 321). In January 2016, an x-ray of the left leg showed mild osteoarthritis and osteopenia, with

a possible chronic avulsion fracture along with old healed tibial fractures. (Tr. 499). And, an x-

ray of plaintiff’s right knee showed mild to moderate tricompartmental osteoarthritis and

osteopenia. (Tr. 500). The ALJ accounted for these findings by listing osteoarthritis and

osteopenia of the right knee and left tibia among plaintiff’s serious impairments. The ALJ also

noted that plaintiff had normal ranges of motion, no neurological deficits, and unremarkable



                                                  17
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 18 of 21 PageID #: 822




musculoskeletal findings, with the exception of a mild limp. In addition, the ALJ observed that

plaintiff walked in and out of the hearing room without significant difficulty and sat normally

throughout the hearing, albeit with complaints of pain. The ALJ concluded that plaintiff’s

conservative treatment modalities suggested adequate control of his pain complaints and stability

in his clinical presentation. (Tr. 21).

       Plaintiff also cites the results of a consultative examination conducted in October 2015 by

Barry Burchett, M.D. (Tr. 493-96). Dr. Burchett noted that plaintiff ambulated with a mild limp

favoring his left leg, without requiring an assistive device. His left leg was 3 cm. shorter than his

right leg. He had moderate calices on the left foot, on which he could not stand. He had mild

difficulty with tandem gait. Nonetheless, plaintiff was stable at station and comfortable in both

sitting and supine positions. He had no muscle spasm or tenderness to palpation of the lumbar

spine, and straight leg raising tests from sitting and supine positions were negative. Plaintiff had

normal ranges of motion at both shoulders, both elbows, both wrists, and both ankles. He had full

range of motion at both hips, with the exception of a slight reduction in forward flexion; he had

full range of motion of his right knee, and a modest reduction of the left knee. (Tr. 497-98). Dr.

Burchett assessed plaintiff with chronic left leg pain, recurrent low back pain without

radiculopathy, emphysema/COPD, hypertension, and GERD. Other than plaintiff’s inability to

stand on his left foot, Dr. Burchett did not identify any functional limitations. Similarly, plaintiff

does not specify any limitations greater than those in the RFC that he believes are supported by

Dr. Burchett’s findings.

       Plaintiff argues that the RFC determination is improper because the record contains no

opinions from acceptable medical sources. He asserts that an ALJ is “not qualified to determine

how raw medical findings affect an individual’s functioning, but rather is tasked to obtain opinions



                                                 18
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 19 of 21 PageID #: 823




from medical professionals and determine an individual’s RFC based upon those opinions as well

as all evidence the plaintiff’s file.” [Doc. # 19 at 5]. As noted above, however, there is no

requirement that an RFC finding be supported by a specific medical opinion, Hensley v. Colvin,

829 F.3d 926, 932 (8th Cir. 2016), or, indeed, any medical opinion at all. See Stringer v. Berryhill,

700 F. App’x 566, 567 (8th Cir. 2017) (affirming ALJ’s RFC determination even though there

were no medical opinions). Plaintiff also argues, without providing specific examples, that the

ALJ improperly drew her own inferences from the medical records. Because an ALJ is not

required to rely on medical opinion in formulating the RFC, the absence of such an opinion does

not mean that the ALJ improperly drew inferences from the records. See Thompson v. Colvin,

174 F. Supp. 3d 1080, 1087 (E.D. Mo. 2016) (affirming ALJ’s RFC determination over plaintiff’s

objection that there was no opinion from a physician and that the ALJ improperly drew his own

lay conclusions regarding his abilities). Plaintiff cites Lund v. Weinberger, 520 F.2d 782, 785 (8th

Cir. 1975), for the proposition that an “administrative law judge may not draw upon his own

inferences from medical reports.” Lund is distinguishable, however, in that Lund’s doctor stated

that he did “not know of any jobs that would not increase his headaches and neck pains.” Id. The

Eighth Circuit held that the ALJ erred in concluding that, contrary to the physician’s opinion, Lund

could perform light work. Here, by contrast, no medical provider stated that plaintiff was unable

to work or even imposed limitations on his physical activities.

       The Court finds that the ALJ’s assessment of plaintiff’s exertional RFC is supported by

substantial evidence in the record as a whole.

       B.      The Mental Portion of the RFC

       Plaintiff argues that the ALJ’s assessment of his mental capacities in formulating the RFC

is not supported by substantial evidence because the ALJ gave significant weight to the opinion of



                                                 19
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 20 of 21 PageID #: 824




non-examining psychologist Dr. Brandhorst. Plaintiff cites Harvey v. Barnhart, 368 F.3d 1013,

1016 (8th Cir. 2004), for the proposition that “the opinions of non-examining, consulting

physicians standing alone [are not considered] ‘substantial evidence.’” (citing Jenkins v. Apfel,

196 F.3d 922, 925 (8th Cir. 1999)). As in Harvey, however, the ALJ here did not rely solely on

Dr. Brandhorst’s opinion to reach her conclusions.

        The ALJ reviewed the records of plaintiff’s mental health treatment, noting that “[o]verall,

the totality of the medical records consistently document normal mental status examinations

without any specific mental health complaints.” (Tr. 22). Further, the record before the date last

insured did not contain any specific ongoing complaints of depression, anxiety, PTSD, or

nightmares. Id. The ALJ’s assessment is supported by the medical records: throughout the

relevant period, plaintiff’s mood was neutral or euthymic, with the exception of depressed mood

in August 2013,7 which is before the relevant period, and December 2015, after the death of his

grandmother. (Tr. 338-40, 652-55). The other components of his mental status examinations were

unvarying: He had goal-directed, linear, and coherent thought processes; normal speech; and

normal perceptions. His sleep was “ok,” his energy “fair,” and his appetite “good.” His judgment

and insight were routinely described as fair. (Tr. 335-37, 341-43, 344-46, 347-49, 350-52, 353-

55, 356-58, 359-61, 362-65, 366-68, 369-71, 372-75, 648-51, 658-61, 664-67). He was variously

described as psychologically or emotionally stable and as coping well. (Tr. 347-49, 353-55, 356-

58, 362-65, 366-68, 369-71, 648-51, 680-83, 687-90). The ALJ noted that plaintiff’s GAF scores




7
  Plaintiff’s psychiatric care provider, Kathleen Lasar, PMHNP-BC, noted that plaintiff wanted to change
providers. (Tr. 340). In September 2013, plaintiff told psychiatrist Juan Carlos Salazar, M.D., that he
wanted to change providers due to side effects of medication changes made by Ms. Lasar. Dr. Salazar noted
that plaintiff was actively seeking help with his disability application and that Ms. Lasar’s “paperwork”
was disregarded because she was a nurse practitioner. (Tr. 3141).


                                                   20
Case: 1:19-cv-00122-JMB Doc. #: 23 Filed: 07/16/20 Page: 21 of 21 PageID #: 825




ranged between 58 and 65, which suggested mild to moderate limitations in functioning.8 (Tr. 22).

In this case, Dr. Brandhorst’s opinion was consistent with the medical record and the ALJ did not

err in giving it significant weight. See Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016) (ALJ

did not err in relying in part on evidence from state-agency non-examining physicians).

                                             *****

       For the foregoing reasons, the Court finds that the ALJ’s determination is supported by

substantial evidence on the record as a whole.

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is affirmed.

       A separate Judgment shall accompany this Memorandum and Order.




                                                      /s/ John M. Bodenhausen
                                                      JOHN M. BODENHAUSEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of July, 2020.




8
 The ALJ also noted that GAF scores have limited value as opinion evidence because they are snapshot
estimates of an individual’s level of functioning, they have a subjective component, and vary between
providers. (Tr. 23-24).
                                                 21
